Citation Nr: 0801420	
Decision Date: 01/14/08    Archive Date: 01/29/08

DOCKET NO.  05-28 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 20 percent from 
March 1, 2005 for service-connected right ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and son as interpreter


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1977 to 
December 1977.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an April 2005 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Historically, in April 1983, the RO granted service 
connection for right ankle sprain, evaluated as 
noncompensable.  In August 1991, the RO increased the 
veteran's rating for his right ankle disability to 20 
percent.  In 1994, the veteran filed a claim for an increased 
rating for his right ankle disability. In March 1995, the RO 
denied the claim. The veteran appealed, and after remanding 
the case in August 1998 and January 2002 for additional 
development in a September 2003 decision, the Board denied an 
increased rating.

In April 2004, the RO received the veteran's claim for a 
temporary total evaluation for right ankle surgery and three 
months or more convalescence.  VA medical records indicate 
that on April 6, 2004 the veteran underwent lateral right 
ankle instability repair, peroneal brevis tendon repair, 
split tibialis anterior tendon transfer, common peroneal 
nerve release, and talar OCD drilling.  VA medical records 
indicate that the veteran underwent hardware (fixation 
staple) removal in the right ankle in late January 2004.

By a June 2004 rating decision, a temporary total evaluation 
was assigned effective April 6, 2004 based on surgical or 
other treatment necessitating convalescence; and an 
evaluation of 20 percent was assigned from August 1, 2004.  
The veteran submitted a notice of disagreement received in 
July 2004 with the June 2004 rating decision, and in 
particular to the restoration of a 20 percent disability 
rating.  

In August 2004, the RO received the veteran's request for 
extension of his temporary total evaluation.  By an August 
2004 rating decision, the temporary total evaluation was 
extended; and a 20 percent evaluation was assigned from 
November 1, 2004.  In October 2004, the RO received the 
veteran's request for extension of his temporary total 
evaluation.  By an April 2005 rating decision, the temporary 
total evaluation was extended; and a 20 percent evaluation 
was assigned from March 1, 2005.  
  
The Board must address the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2005)), which imposes obligations on 
VA in terms of its duties to notify and assist claimants.  A 
review of the claims file reveals that the veteran has not 
been properly notified of the provisions of the VCAA.  
Therefore, it is apparent that the Board must remand this 
case to ensure that the veteran is properly notified of the 
VCAA and to determine whether all evidence needed to consider 
the claim has been obtained.  

In addition, although the veteran was afforded a VA 
examination to evaluate the severity of his right ankle 
disability in May 2007, the Board notes that the examiner did 
not have access to the veteran's claims file.  As such, all 
available evidence was not considered.  Likewise, pertinent 
facts were neither identified nor evaluated and weighed.  
Further, the examiner did not adequately address additional 
functional loss due to pain, weakness, excessive 
fatigability, etc. DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Specifically, the veteran has complained of frequent episodes 
of the ankle giving way and has also complained of pain.  On 
examinations by the VA, the examiner made no attempt to 
equate the pain during flare-ups with additional loss of 
motion or ankylosis.  The Board, therefore, concludes that an 
additional VA examination is needed to provide an accurate 
picture of the claimed disability at issue on appeal.  



Accordingly, the case is REMANDED for the following action:

1.  Development contemplated by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) should be undertaken, 
including, but not limited to, informing 
the veteran of the information and 
evidence not of record (1) that is 
necessary to substantiate the claim; (2) 
that VA will seek to obtain; and (3) that 
the claimant is expected to provide.  The 
veteran should also be advised to provide 
any evidence in his possession that 
pertains to the claim.  In addition, the 
veteran should be informed of how 
disability ratings and effective dates 
are assigned.

2.  The veteran should be afforded a VA 
examination to ascertain the severity of 
his service-connected right ankle 
disability. The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination report should reflect 
that such a review was made. All 
pertinent symptomatology and findings 
should be reported in detail. Any 
indicated diagnostic tests and studies 
should be accomplished.  Application of 
38 C.F.R. § 4.40 regarding functional 
loss due to pain and 38 C.F.R. § 4.45 
regarding weakness, fatigability, 
incoordination or pain on movement of a 
joint should be considered. See DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  The 
examiner should be asked to determine 
whether the veteran's right ankle 
exhibits weakened movement, excess 
fatigability, or incoordination, and if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss or 
ankylosis due to any weakened movement, 
excess fatigability, or incoordination. 
The examiner should also provide an 
opinion as to whether pain could 
significantly limit functional ability 
during flare-ups or when the ankle is 
used repeatedly over a period of time.  
This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
or ankylosis due to pain on use or during 
flare-ups.  The examiner should also 
fully describe any residual scarring in 
the area of the ankle and indicate 
whether the scar is tender or painful on 
examination.  

3.  The case should again be reviewed on 
the basis of the additional evidence.  If 
the benefit sought is not granted in 
full, the veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



